Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the petition for a stay of arbitration. Petitioner contends that arbitration of the dispute is barred by public policy because the continued payment of 100% of the health insurance premiums of 13 retirees constitutes a retirement benefit and because continued payment until the obligation is rescinded or changed by future collective bargaining amounts to an impermissible perpetual obligation. Neither contention has merit (see, Matter of Jefferson-Lewis-Hamilton-Herkimer-Oneida BOCES [JLHHO BOCES Professional Assn.], 219 AD2d 801, 802, lv denied 87 NY2d 812). Because the 1995-1996 agreement contains a broad arbitration clause, disputes arising thereunder are presumptively arbitrable, and issues concerning the scope of the agreement and the relationship of the retirees to respondent are matters for the arbitrator to decide (see, Board of Educ. v Barni, 49 NY2d 311; City of Buffalo v A.F.S.C.M.E. Council 35, Local 264, 107 AD2d 1049, 1050). (Appeal from Order of Supreme Court, Jefferson County, Gilbert, J. — Arbitration.)
Present — Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.